DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, and 18-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YONAHA et al. (USPGPUB 2015/0178674).
 	Regarding claim 1, YONAHA et al. disclose a drug recognizing apparatus comprising:
an illumination unit (37) that illuminates a drug;
an imaging unit (31) that images the drug illuminated by the illumination unit;
a storage unit (15) that stores a master image showing the drug for each drug type;
a drug position acquiring unit that acquires a position of the drug on the basis of a captured image obtained by the imaging unit (see paragraph [0049]);
an updating determination unit that determines whether to update the master image on the basis of the position of the drug acquired by the drug position acquiring unit (see paragraph [0073]);
a master image generating unit (13,16) that generates the master image from a drug area in the captured image obtained by the imaging unit; and
a registration unit (19) that registers the master image generated by the master image generating unit in the storage unit in a case where the updating determination unit determines that the master image is to be updated (see paragraph [0073]).
	Regarding claim 15, YONAHA et al. disclose the drug recognizing apparatus according to claim 1,
wherein the drug is packaged (see paragraph [0056]).
	Regarding claim 18, YONAHA et al. disclose the drug recognizing apparatus according to claim 1, further comprising:
a display unit (33); and
a display controller that causes the display unit to display the drug area in the captured image (see paragraphs [0054]-[0055]).
	Regarding claim 19, YONAHA et al. disclose the drug recognizing apparatus according to claim 18, further comprising
a correlation value calculation unit that calculates a correlation value between the master image and the drug area in the captured image (see paragraphs [0058]-[0059]),
wherein the display controller causes the display unit to display the correlation value (see paragraphs [0058]-[0059]).
	Regarding claim 20, YONAHA et al. disclose the drug recognizing apparatus according to claim 18,
wherein the display controller causes the display unit to display a history (see “no information” in paragraph [0073]) of the updating of the master image.
	Regarding claim 21, YONAHA et al. disclose the drug recognizing apparatus according to claim 20,
wherein the display controller causes the display unit to display the position of the drug and the updating of the master image in association.
	Regarding claim 22, YONAHA et al. disclose the drug recognizing apparatus according to claim 1, further comprising:
a drug determination unit that collates a master image that is finally registered among the master images registered in the storage unit with the captured image to determine what the drug indicated by the captured image is (see paragraph [0073]); and
a determination result output unit that outputs a determination result (see paragraph [0051]).
	Regarding claim 23, YONAHA et al. disclose the drug recognizing apparatus according to claim 22,
wherein the drug determination unit selects a candidate of the drug indicated by the captured image on the basis of the collation result between the captured image and the master image (see “no information” in paragraph [0073]), and
wherein the determination result output unit outputs information indicating the selected candidate (see “prompts a user” in paragraph [0073]).
	Regarding claim 24, YONAHA et al. disclose the drug recognizing apparatus according to claim 22, further comprising
an associated information input unit for inputting associated information relating to the drug indicated by the captured image (see “various kinds of information” in paragraph [0073]),
wherein the drug determination unit performs the determination with reference to the associated information (see paragraph [0073]).
	Regarding claim 25, YONAHA et al. disclose the drug recognizing apparatus according to claim 24,
wherein the associated information is information on a drug included in prescription data (see paragraph [0067]), and
wherein the drug determination unit acquires the master image for the drug included in the prescription data from the storage unit, collates the captured image with the acquired master image, and determines whether the drug indicated by the captured image is identical to the drug indicated by the acquired master image (see paragraph [0074]).
	Regarding claim 26, YONAHA et al. disclose a drug recognizing method that uses an illumination unit that illuminates a drug, an imaging unit that images the drug illuminated by the illumination unit, and a storage unit that stores a master image showing the drug for each drug type, the method comprising:
a step of acquiring a position of the drug on the basis of a captured image obtained by the imaging unit (see paragraph [0049]);
a step of determining whether to update the master image on the basis of the acquired position of the drug (see paragraph [0073]); and
a step of registering a drug area in the captured image as the master image in the storage unit in a case where it is determined that the master image is to be updated (see paragraph [0073]).
	Regarding claim 27, YONAHA et al. disclose a non-transitory, computer-readable recording medium on which a program causing a computer to execute the drug recognizing method according to claim 26 is recorded (see paragraphs [0044] and [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YONAHA et al. (USPGPUB 2015/0178674) as applied to claims 1, 15, and 18-27 above, and further in view of HASEGAWA (USPGPUB 2016/0210524).
	Regarding claim 11, YONAHA et al. disclose the drug recognizing apparatus according to claim 1. However, they do not disclose wherein the illumination unit illuminates the drug in four or more directions. HASEGAWA discloses wherein the illumination unit illuminates the drug in four or more directions (see paragraphs [0071]-[0073]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by YONAHA et al. by including an apparatus wherein the illumination unit illuminates the drug in four or more directions, as disclosed by HASEGAWA, for the purpose of providing of providing “four-direction drug region image data” (see paragraph [0073]).
	Regarding claim 13, YONAHA et al. disclose the drug recognizing apparatus according to claim 1. However, they do not disclose:
wherein the illumination unit is configured to include a plurality of light sources,
wherein the drug recognizing apparatus further comprises:
an illumination controller that sequentially switches an illumination direction of the drug by switching the light source that illuminates the drug among the plurality of light sources; and
an imaging controller that causes the imaging unit to image the drug whenever the illumination direction is switched, and
wherein the master image generating unit composes the plurality of captured images corresponding to the plurality of illumination directions, obtained by the imaging unit, to generate the master image.
HASEGAWA discloses:
wherein the illumination unit is configured to include a plurality of light sources (see paragraphs [0071]-[0073]),
wherein the drug recognizing apparatus further comprises:
an illumination controller that sequentially switches an illumination direction of the drug by switching the light source that illuminates the drug among the plurality of light sources (see paragraphs [0071]-[0073]); and
an imaging controller that causes the imaging unit to image the drug whenever the illumination direction is switched (see paragraphs [0071]-[0073]), and
wherein the master image generating unit composes the plurality of captured images corresponding to the plurality of illumination directions, obtained by the imaging unit, to generate the master image (see paragraphs [0071]-[0073]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by YONAHA et al. by including an apparatus with the above components and functionality, as disclosed by HASEGAWA, for the purpose of providing of providing “four-direction drug region image data” (see paragraph [0073]).
	Regarding claim 14, YONAHA et al. disclose the drug recognizing apparatus according to claim 1, wherein the imaging unit is configured to include a first camera that images the drug in a first direction and a second camera that images the drug (see paragraph [0093]). However, they do not disclose a second camera that images the drug in a second direction different from the first direction. HASEGAWA discloses a second camera (93/94) that images the drug in a second direction different from the first direction (see Figure 19). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by YONAHA et al. by including a second camera that images the drug in a second direction different from the first direction, as disclosed by HASEGAWA, for the purpose of providing of providing “first and second captured image data items” (see paragraph [0171]).
	Regarding claim 16, YONAHA et al. disclose the drug recognizing apparatus according to claim 1,
wherein in a case where the same kind of plural drugs are imaged from one drug package, or in a case where the same kind of plural drugs are imaged over the plurality of drug packages, the master image generating unit generates the master image using a plurality of drug areas in which the same kind of plural drugs are imaged (see paragraph [0073]).
However, they do not disclose wherein a plurality of drug packages in which the drug is packaged are continuous. HASEGAWA discloses wherein a plurality of drug packages (11) in which the drug is packaged are continuous (see Figure 1). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the apparatus disclosed by YONAHA et al. by including an apparatus wherein a plurality of drug packages in which the drug is packaged are continuous, as disclosed by HASEGAWA, for the purpose of dispensing packets “according to a prescription” (see paragraph [0054]).

Allowable Subject Matter
Claims 2-10, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
7/21/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655